Exhibit 10.33

APARTMENT TRUST OF AMERICA, INC.

2012 OTHER EQUITY-BASED AWARD PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page Article I DEFINITIONS    1     1.01.    Administrator    1     1.02.   
Agreement    1     1.03.    Board    1     1.04.    Change in Control    1
    1.05.    Code    2     1.06.    Common Stock    3     1.07.    Company    3
    1.08.    Control Change Date    3     1.09.    Dividend Equivalent Right   
3     1.10.    Exchange Act    3     1.11.    Fair Market Value    3     1.12.
   Incentive Plan    3     1.13.    Incumbent Directors    4     1.14.    LTIP
Unit    4     1.15.    Operating Partnership    4     1.16.    Other
Equity-Based Award    4     1.17.    Participant    4     1.18.    Plan    5
    1.19.    REIT    5     1.20.    Subsidiary    5 Article II PURPOSES    5
Article III ADMINISTRATION    5 Article IV ELIGIBILITY    6 Article V COMMON
STOCK SUBJECT TO PLAN    6     5.01.    Common Stock Issued    6     5.02.   
Aggregate Limit    6     5.03.    Reallocation of Shares    7 Article VI OTHER
EQUITY–BASED AWARDS    7     6.01.    Award    7     6.02.    Terms and
Conditions    7     6.03.    Payment or Settlement    7     6.04.    Employee
Status    8     6.05.    Stockholder Rights    8

 

-i-



--------------------------------------------------------------------------------

Article VII ADJUSTMENT UPON CHANGE IN COMMON STOCK    8   Article VIII CHANGE IN
CONTROL      10        8.01.    Impact of Change in Control      10        8.02.
   Assumption Upon Change in Control      10        8.03.    Cash-Out Upon
Change in Control      10        8.04.    Limitation of Benefits      11   
Article IX COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES      12   
Article X GENERAL PROVISIONS      13        10.01.    Effect on Employment and
Service      13        10.02.    Unfunded Plan      13        10.03.    Rules of
Construction      13        10.04.    Withholding Taxes      14        10.05.   
REIT Status      14   

Article XI AMENDMENT

     15    Article XII DURATION OF PLAN      15   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.01. Administrator

“Administrator” means the Administrator of the Incentive Plan.

1.02. Agreement

“Agreement” means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Other Equity-Based Award (including an LTIP Unit) granted to
such Participant.

1.03. Board

“Board” means the Board of Directors of the Company.

1.04. Change in Control

“Change in Control” means and includes each of the following:

(a) The acquisition, either directly or indirectly, by any individual, entity or
group (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
of more than 50% of either (i) the then outstanding shares of Common Stock of
the Company, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control (i) any acquisition by the Company or any
Subsidiary, (ii) any acquisition by a trustee or other fiduciary holding the
Company’s securities under an employee benefit plan sponsored or maintained by
the Company or any Subsidiary, (iii) any acquisition by an underwriter, initial
purchaser or placement agent temporarily holding the Company’s securities
pursuant to an offering of such securities or (iv) any acquisition by an entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the then Outstanding
Company Common Stock.

(b) Incumbent Directors cease to be a majority of the Board.

(c) The consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the

 

-1-



--------------------------------------------------------------------------------

approval of the Company’s shareholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), in each
case, unless following such Business Combination:

(i) the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the entity resulting from such Business Combination (the
“Successor Entity”) (or, if applicable, the ultimate parent entity that directly
or indirectly has beneficial ownership of sufficient voting securities to elect
a majority of the members of the board of directors (or the analogous governing
body) of the Successor Entity (the “Parent Company”));

(ii) no Person (other than any employee benefit plan sponsored or maintained by
the Successor Entity or the Parent Company) beneficially owns (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Successor Entity); and

(iii) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Successor Entity) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination;

(d) The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and the Subsidiaries, taken as a whole, to any Person that is not a
Subsidiary of the Company.

In addition, if a Change in Control (as defined in clauses (a) through
(d) above) constitutes a payment event with respect to any Other Equity-Based
Award that provides for the deferral of compensation and is subject to
Section 409A of the Code, no payment will be made under that award on account of
a Change in Control unless the event described in subsection (a), (b), (c) or
(d) above, as applicable, constitutes a “change in control event” as defined in
Treasury Regulation Section 1.409A-3(i)(5).

1.05. Code

“Code” means the Internal Revenue Code of 1986, and any amendments thereto.

 

-2-



--------------------------------------------------------------------------------

1.06. Common Stock

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

1.07. Company

“Company” means Apartment Trust of America Inc., a Maryland corporation.

1.08. Control Change Date

“Control Change Date” means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

1.09. Dividend Equivalent Right

“Dividend Equivalent Right” means the right, subject to the terms and conditions
prescribed by the Administrator, of a Participant to receive (or have credited)
cash, securities or other property in amounts equivalent to the cash, securities
or other property dividends declared on Common Stock with respect to an Other
Equity-Based Award of units denominated in Common Stock. The Administrator may
provide that such Dividend Equivalents (if any) shall be distributed only when,
and to the extent that, the underlying award is vested or earned and also may
provide that Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Common Stock or otherwise reinvested.

1.10. Exchange Act

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.11. Fair Market Value

“Fair Market Value” means, on any given date, the reported “closing” price of a
share of Common Stock on the principal exchange on which shares of Common Stock
are then trading (or as reported on any composite index which includes such
principal exchange) on the trading day previous to such date or, if there is no
closing price for a share of Common Stock on the trading day previous to such
date, then on the next preceding date on which a trade occurred. If, on any
given date, the Common Stock is not listed on any exchange, the amount
determined by the Administrator using any reasonable method in good faith and in
accordance with the regulations under Section 409A of the Code.

1.12. Incentive Plan

“Incentive Plan” means The 2006 Incentive Award Plan of Apartment Trust of
America, Inc., as amended.

 

-3-



--------------------------------------------------------------------------------

1.13. Incumbent Directors

“Incumbent Directors” means individuals who, on the date this Plan is adopted by
the Board, constitute the Board, provided that any individual becoming a
director subsequent to that date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.
No individual designated to serve as a director by a person who shall have
entered into an agreement with the Company to effect a transaction described in
Section 1.04(a) or Section 1.04(c) and no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors shall be an Incumbent Director.

1.14. LTIP Unit

“LTIP Unit” means an “LTIP Unit” as defined in the Operating Partnership’s
partnership agreement. An LTIP Unit granted under this Plan represents the right
to receive the benefits, payments or other rights in respect of an LTIP Unit set
forth in that partnership agreement, subject to the terms and conditions of the
applicable Agreement and that partnership agreement.

1.15. Operating Partnership

“Operating Partnership” means Apartment Trust of America Holdings, L.P.

1.16. Other Equity-Based Award

“Other Equity-Based Award” means an award which, subject to such terms and
conditions as may be prescribed by the Administrator, entitles a Participant to
receive Common Stock or rights or units valued in whole or in part by reference
to, or otherwise based on, Common Stock (including securities convertible into
Common Stock) or other equity interests including LTIP Units.

1.17. Participant

“Participant” means an employee or officer of the Company or a Subsidiary, a
member of the Board who is not an officer or employee of the Company or a
Subsidiary, or an individual who provides bona fide services to the Company or a
Subsidiary (including an individual who provides services to the Company or a
Subsidiary by virtue of employment with, or providing services to, the Operating
Partnership), and who satisfies the requirements of Article IV and is selected
by the Administrator to receive an Other Equity-Based Award.

 

-4-



--------------------------------------------------------------------------------

1.18. Plan

“Plan” means this Apartment Trust of America, Inc. 2012 Other Equity-Based Award
Plan.

1.19. REIT

“REIT” means a real estate investment trust within the meaning of Sections 856
through 860 of the Code.

1.20. Subsidiary

“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain. “Subsidiary” also means any partnership
or limited liability company in which the Company or any Subsidiary owns a
partnership or membership interest representing fifty percent (50%) or more of
the capital or profits interests of such partnership or limited liability
company.

ARTICLE II

PURPOSES

The Plan is intended to assist the Company and its Affiliates in recruiting and
retaining individuals and other service providers with ability and initiative by
enabling such persons or entities to participate in the future success of the
Company and its Affiliates and to associate their interests with those of the
Company and its stockholders. The Plan is also intended to complement the
purposes and objectives of the Incentive Plan through the grant of Other
Equity-Based Awards under the Plan. Any proceeds received by the Company from
the sale of Common Stock pursuant to this Plan shall be used for general
corporate purposes.

ARTICLE III

ADMINISTRATION

The Plan shall be administered by the Administrator. The Administrator shall
have authority to grant Other Equity-Based Awards upon such terms (not
inconsistent with the provisions of this Plan), as the Administrator may
consider appropriate. Such terms may include conditions (in addition to those
contained in this Plan), on the transferability or forfeitability of an Other
Equity-Based Award. Notwithstanding any such conditions, the Administrator may,
in its discretion, accelerate the time at which any Other Equity-Based Award may
become exercisable, transferable or nonforfeitable or the time at which an Other
Equity-Based Award may be settled. In addition, the Administrator shall have
complete authority to interpret all provisions of this Plan; to prescribe the
form of Agreements; to adopt, amend, and rescind rules

 

-5-



--------------------------------------------------------------------------------

and regulations pertaining to the administration of the Plan (including rules
and regulations that require or allow Participants to defer the payment of
benefits under the Plan); and to make all other determinations necessary or
advisable for the administration of this Plan. The Administrator’s
determinations under the Plan (including without limitation, determinations of
the individuals to receive awards under the Plan, the form, amount and timing of
such awards, the terms and provisions of such awards and the Agreements) need
not be uniform and may be made by the Administrator selectively among
individuals who receive, or are eligible to receive, awards under the Plan,
whether or not such persons are similarly situated. The express grant in the
Plan of any specific power to the Administrator shall not be construed as
limiting any power or authority of the Administrator. Any decision made, or
action taken, by the Administrator in connection with the administration of this
Plan shall be final and conclusive. The individuals serving as Administrator
shall not be liable for any act done in good faith with respect to this Plan or
any Other Equity-Based Award. All expenses of administering this Plan shall be
borne by the Company.

ARTICLE IV

ELIGIBILITY

Any employee of the Company or a Subsidiary (including a trade or business that
becomes a Subsidiary after the adoption of this Plan) and any member of the
Board is eligible to participate in this Plan. In addition, any other individual
who provides significant services to the Company or a Subsidiary (including an
individual who provides services to the Company or a Subsidiary by virtue of
employment with, or providing services to, the Operating Partnership) is
eligible to participate in this Plan if the Administrator, in its sole
discretion, determines that the participation of such individual is in the best
interest of the Company.

ARTICLE V

COMMON STOCK SUBJECT TO PLAN

5.01. Common Stock Issued

Upon the award of an Other Equity-Based Award or in settlement of an Other
Equity-Based Award, the Company may deliver (and shall deliver if required under
an Agreement) to the Participant Common Stock from its authorized but unissued
Common Stock.

5.02. Aggregate Limit

(a) The maximum aggregate number of shares of Common Stock that may be issued
under this Plan, together with the number of shares issued under the Incentive
Plan, is 2,000,000 shares of Common Stock. Other Equity-Based Awards that are
LTIP Units shall reduce the maximum aggregate number of shares of Common Stock
that may be issued under this Plan on a one-for-one basis, i.e., each such unit
shall be treated as an award of Common Stock.

 

-6-



--------------------------------------------------------------------------------

(b) The maximum number of shares of Common Stock that may be issued under this
Plan, and the number of shares of Common Stock by which such number shall be
reduced in respect of Other Equity-Based Awards that are LTIP Units, in
accordance with Section 5.02(a) shall be subject to adjustment as provided in
Article VII.

5.03. Reallocation of Shares

If any award or grant under the Plan (including LTIP Units) or the Incentive
Plan expires, is forfeited or is terminated without having been exercised or is
paid in cash without a requirement for the delivery of Common Stock, then any
Common Stock covered by such lapsed, cancelled, expired, unexercised or
cash-settled portion of such award or grant and any forfeited, lapsed, cancelled
or expired LTIP Units shall be available for the grant of additional Other
Equity-Based Awards and other awards under the Incentive Plan. Any Common Stock
tendered or withheld to satisfy the grant or exercise price or tax withholding
obligation pursuant to any Other Equity-Based Award or any award under the Plan
shall not reduce the number of shares of Common Stock available under the Plan
or the Incentive Plan.

ARTICLE VI

OTHER EQUITY–BASED AWARDS

6.01. Award

In accordance with the provisions of Article IV, the Administrator will
designate each individual to whom an Other Equity-Based Award is to be made and
will specify the number of shares of Common Stock or other equity interests
(including LTIP Units) covered by such awards; provided, however, that the grant
of LTIP Units must satisfy the requirements of the partnership agreement of the
Operating Partnership as in effect on the date of grant. The Administrator also
will specify whether Dividend Equivalent Rights are granted in conjunction with
the Other Equity-Based Award.

6.02. Terms and Conditions

The Administrator, at the time an Other Equity-Based Award is made, shall
specify the terms and conditions which govern the award. The terms and
conditions of an Other Equity-Based Award may prescribe that a Participant’s
rights in the Other Equity-Based Award shall be forfeitable, nontransferable or
otherwise restricted for a period of time or subject to such other conditions as
may be determined by the Administrator, in its discretion and set forth in the
Agreement.

6.03. Payment or Settlement

Other Equity-Based Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock, shall be payable or settled in Common Stock,
cash or a combination

 

-7-



--------------------------------------------------------------------------------

of Common Stock and cash, as determined by the Administrator in its discretion;
provided, however, that any Common Stock that is issued on account of the
conversion of LTIP Units into Common Stock shall not be counted as additional
shares of Common Stock issued under the Plan to the extent previously counted as
issued under the Plan pursuant to Section 5.02(a). Other Equity-Based Awards
denominated as equity interests other than Common Stock may be paid or settled
in shares or units of such equity interests or cash or a combination of both as
determined by the Administrator in its discretion.

6.04. Employee Status

If the terms of any Other Equity-Based Award provides that it may be earned or
exercised only during employment or continued service or within a specified
period of time after termination of employment or continued service, the
Administrator may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment or service.

6.05. Stockholder Rights

A Participant, as a result of receiving an Other Equity-Based Award, shall not
have any rights as a stockholder until, and then only to the extent that, the
Other Equity-Based Award is earned and settled in Common Stock.

ARTICLE VII

ADJUSTMENT UPON CHANGE IN COMMON STOCK

In the event that the Board determines that any nonreciprocal transaction
between the Company and its stockholders (including, without limitation, any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend) causes the per-share value of the Common Stock to change, then
the authorization limitation under Section 5.02 shall be adjusted
proportionately and the Board shall make such adjustments as determined by the
Board to be necessary, in the Board’s sole discretion, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Other Equity-Based Award, in
such manner as it may deem equitable, including adjusting any or all of:

(i) The number and kind of shares of Common Stock (or other securities or
property) with respect to which Other Equity-Based Awards may be granted or
awarded (including, but not limited to, adjustments of the limitation in
Section 5.02 on the maximum number and kind of shares which may be issued;

(ii) The number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Other Equity-Based Awards; and

 

-8-



--------------------------------------------------------------------------------

(iii) The grant or exercise price with respect to any Other Equity-Based Award.

Except in the event of a Change in Control (in which case Article VIII shall
apply), upon the occurrence or in anticipation of any corporate event or
transaction involving the Company (including, without limitation, any merger,
reorganization, recapitalization, combination or exchange of shares) or in the
event of any transaction or event described in the preceding paragraph or any
unusual or nonrecurring transactions or statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Administrator
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Other Equity-Based Award, to facilitate
such transactions or events or to give effect to such changes in laws,
regulations or principles:

(i) To provide for either the purchase of any such Other Equity-Based Award for
an amount of cash equal to the amount that could have been attained upon the
exercise, vesting or settlement of such award or the replacement of such award
with other rights or property selected by the Administrator in its sole
discretion;

(ii) To provide that the Other Equity-Based Award cannot vest, be exercised or
become payable after such event;

(iii) To provide that such Other Equity-Based Award shall be exercisable as to
all shares covered thereby, notwithstanding anything to the contrary in the
provisions of such award.

(iv) To provide that such Other Equity-Based Award be assumed by the successor
or survivor corporation, or a parent or subsidiary thereof, or shall be
substituted for similar rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, which appropriate
adjustments as to the number and kind of shares and prices;

(v) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Other Equity-Based Awards,
and in the terms and conditions of (including the grant or exercise price), and
the criteria included in, outstanding Other Equity-Based Awards which may be
granted in the future; and

(vi) To provide that, for a specified period of time prior to such event, the
restrictions imposed under an Other Equity-Based Award upon some or all shares
of Common Stock or other securities covered by the Other Equity-Based Award may
be terminated.

 

-9-



--------------------------------------------------------------------------------

The Administrator may, in its discretion, include such further provisions and
limitations in any Other Equity-Based Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company.

The existence of the Plan and any Other Equity-Based Awards granted hereunder
(and any Agreements relating thereto) shall not affect or restrict in any way
the right or power of the Company or the shareholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

ARTICLE VIII

CHANGE IN CONTROL

8.01. Impact of Change in Control.

Upon a Change in Control, the Committee is authorized to cause outstanding Other
Equity-Based Awards to become earned and nonforfeitable in whole or in part.

8.02. Assumption Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Other Equity-Based Award, in whole or in part, shall be assumed by, or a
substitute award granted by, the surviving entity in the Change in Control. Such
assumed or substituted award shall be of the same type of award as the original
Other Equity-Based Award being assumed or substituted. The assumed or
substituted award shall have a value, as of the Control Change Date, that is
substantially equal to the value of the original award, or portion thereof to be
assumed or substituted, as the Committee determines is equitably required and
such other terms and conditions as may be prescribed by the Committee.

8.03. Cash-Out Upon Change in Control.

In the event of a Change in Control, the Committee, in its discretion and
without the need of a Participant’s consent, may provide that each outstanding
Other Equity-Based Award, in whole or in part, shall be cancelled in exchange
for a payment. The payment may be in cash, Common Stock or other securities or
consideration received by stockholders in the Change in Control transaction. The
amount of the payment shall be an amount that is substantially equal to the
price per share received by stockholders for each share of Common Stock subject
to an Other

 

-10-



--------------------------------------------------------------------------------

Equity-Based Award, or portion thereof to be cancelled, or the value of the
other securities or property in which the Other Equity-Based award, or portion
thereof to be canceled, is denominated.

8.04. Limitation of Benefits.

The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999. As provided in this
Section 8.04, the Parachute Payments will be reduced pursuant to this
Section 8.04 if, and only to the extent that, a reduction will allow a
Participant to receive a greater Net After Tax Amount than a Participant would
receive absent a reduction.

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount. If the Participant will receive the Capped Payments, the total Parachute
Payments will be adjusted by first reducing the amount of any benefits under
this Plan or any other plan, agreement or arrangement that are not subject to
Section 409A of the Code (with the source of the reduction to be directed by the
Participant) and then by reducing the amount of any benefits under this Plan or
any other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant) in a
manner that results in the best economic benefit to the Participant (or, to the
extent economically equivalent, in a pro rata manner). The Accounting Firm will
notify the Participant and the Company if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Participant
and the Company a copy of its detailed calculations supporting that
determination.

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Article
VIII, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this
Section 8.04 (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Section 8.04 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Participant, which assertion
the Accounting Firm believes has a high

 

-11-



--------------------------------------------------------------------------------

probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Participant and
the Company of that determination and the amount of that Underpayment will be
paid to the Participant promptly by the Company.

For purposes of this Section 8.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date. For purposes of this Article VIII, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment. The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment. For purposes of this Section 8.04, the term
“Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

Notwithstanding any other provision of this Section 8.04, the limitations and
provisions of this Section 8.04 shall not apply to any Participant who, pursuant
to an agreement with the Company or the terms of another plan maintained by the
Company, is entitled to indemnification or other payment for any liability that
the Participant may incur under Code Section 4999. In addition, nothing in this
Section 8.04 shall limit or otherwise supersede the provisions of any other
agreement or plan which provides that a Participant cannot receive Payments in
excess of the Capped Payments.

ARTICLE IX

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Common Stock shall be issued, no certificates for Common Stock shall be
delivered, and no payment shall be made under this Plan except in compliance
with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
shares of Common Stock may be listed. The Company shall have the right to rely
on an opinion of its counsel as to such compliance. Any certificate issued to
represent Common Stock when an Other Equity-Based Award is settled may bear such
legends and statements as the Committee may deem advisable to assure compliance
with federal and state laws and regulations. No Common Stock shall be issued, no
certificate for Common Stock shall be delivered, and no payment shall be made
under this Plan until the Company has obtained such consent or approval as the
Administrator may deem advisable from regulatory bodies having jurisdiction over
such matters.

 

-12-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.01. Effect on Employment and Service

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or a Subsidiary or in any way affect any right and power of the Company
or a Subsidiary to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.

10.02. Unfunded Plan

This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

10.03. Rules of Construction

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

All awards made under this Plan are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12).
This Plan and all Agreements shall be administered, interpreted and construed in
a manner consistent with Section 409A. If any provision of this Plan or any
Agreement is found not to comply with, or otherwise not be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Administrator and without requiring the Participant’s consent,
in such manner as the Administrator determines to be necessary or appropriate to
comply with, or effectuate an exemption from, Section 409A. Each payment under
an award granted under this Plan shall be treated as a separate indentified
payment for purposes of Section 409A.

If a payment obligation under an award or an Agreement arises on account of the
Participant’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect

 

-13-



--------------------------------------------------------------------------------

to the exemptions in Treasury Regulation sections 1.409A-1(b)(3) through
(b))12)), it shall be payable only after the Participant’s “separation from
service” (as defined under Treasury Regulation section 1.409A-1(h)); provided,
however, that if the Participant is a “specified employee” (as defined under
Treasury Regulation section 1.409A-1(i)), any such payment that is scheduled to
be paid within six months after such separation from service shall accrue
without interest and shall be paid on the first day of the seventh month
beginning after the date of the Participant’s separation from service or, if
earlier, within fifteen days after the appointment of the personal
representative or executor of the Participant’s estate following the
Participant’s death.

10.04. Withholding Taxes

Each Participant shall be responsible for satisfying any income and employment
tax withholding obligations attributable to participation in the Plan. Unless
otherwise provided by the Agreement, any such withholding tax obligations may be
satisfied in cash (including from any cash payable in settlement of an Other
Equity-Based Award) or a cash equivalent acceptable to the Administrator. Except
to the extent prohibited by Treasury Regulation Section 1.409A-3(j), any minimum
statutory federal, state, district or city withholding tax obligations also may
be satisfied (a) by surrendering to the Company Common Stock previously acquired
by the Participant; (b) by authorizing the Company to withhold or reduce the
number of shares of Common Stock otherwise issuable to the Participant upon the
settlement of an Other Equity-Based Award (if applicable); or (c) by any other
method as may be approved by the Administrator. If Common Stock is used to pay
all or part of such withholding tax obligation, the Fair Market Value of the
shares of Common Stock surrendered, withheld or reduced shall be determined as
of the day the tax liability arises and the number of shares of Common Stock
which may be withheld or surrendered shall be limited to the number of shares of
Common Stock which have a Fair Market Value on the day preceding the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

10.05. REIT Status

The Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No award shall be granted or awarded, and with
respect to any award granted under the Plan, such award shall not vest, be
exercisable or be settled (i) to the extent that the grant, vesting, exercise or
settlement could cause the Participant or any other person to be in violation of
the stock ownership limit or any other limitation on ownership or transfer
prescribed by the Company’s Charter, or (ii) if, in the discretion of the
Administrator, the grant, vesting, exercise or settlement of the award could
impair the Company’s status as a REIT.

 

-14-



--------------------------------------------------------------------------------

ARTICLE XI

AMENDMENT

The Board may amend or terminate this Plan at any time; provided, however, that
no amendment may adversely impair the rights of Participants with respect to
outstanding Other Equity-Based Awards. In addition, an amendment will be
contingent on approval of the Company’s stockholders if the amendment would
materially increase the aggregate number of shares of Common Stock that may be
issued under the Plan together with the number of shares that may be issued
under the Incentive Plan (except as provided in Article VII).

ARTICLE XII

DURATION OF PLAN

No Other Equity-Based Award may be granted under this Plan after the day before
the tenth anniversary of the date that the Incentive Plan was adopted by the
Board. Other Equity-Based Awards granted before such date shall remain valid in
accordance with their terms.

 

-15-